Citation Nr: 0730726	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO. 05-32 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals, exposure 
to chemical fumes, including acute pharyngitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 until April 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. 

During a June 2007 hearing, the veteran alluded to a headache 
disorder, which he discussed was caused by exposure to toxic 
fumes during military service. The record indicates that a 
claim of service connection for a headache disorder was last 
denied by rating decision dated in June 1992 and not 
appealed. If the veteran desires to seek reopening of this 
aspect of the previously denied claim, he should contact the 
RO.


FINDINGS OF FACT

1. An unappealed June 1992 rating decision denied service 
connection for residuals, exposure to chemical fumes, 
including acute pharyngitis. 

2. The evidence associated with the claims file subsequent to 
the June 1992 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
residuals, exposure to chemical fumes, including acute 
pharyngitis. 


CONCLUSIONS OF LAW

1. The June 1992 rating decision denying entitlement to 
service connection for residuals, exposure to chemical fumes, 
including acute pharyngitis is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).





2. Evidence received since the final June 1992 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for residuals, exposure to chemical fumes, 
including acute pharyngitis, is not new and material 
evidence, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for residuals, exposure 
to chemical fumes, including acute pharyngitis. This claim 
was previously considered and denied in a June 1992 rating 
decision. The veteran did not appeal the decision. Therefore, 
the June 1992 decision represents a final decision. 38 
U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1103.

Although the RO denied the reopening of this claim in a March 
2005 rating decision, based on a determination that the 
evidence was not new and material, the Board is required to 
consider whether new and material evidence has been received 
to reopen the claim on a de novo basis. The submission of 
"new and material" evidence is a jurisdictional prerequisite 
to the Board's review of such an attempt to reopen a claim. 
Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993). The Board may not then proceed to 
review the issue of whether the duty to assist has been 
fulfilled or undertake an examination of the merits of the 
claim. The Board will therefore undertake a de novo review of 
the new and material evidence issue.



In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that when a claimant seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the prior 
decision and advise the claimant as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in November 2004 and January 2007. 

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

At the time of the June 1992 rating decision denying service 
connection for residuals, exposure to chemical fumes, 
including acute pharyngitis, the evidence of record consisted 
of service medical records and VA medical records. Additional 
VA medical records were associated with the claims file after 
the June 1992 rating decision. That evidence is new, in that 
it was not previously of record. However, the newly submitted 
evidence is not material.

Initially, the claim for residuals, exposure to chemical 
fumes, including acute pharyngitis was denied in the June 
1992 rating decision, due to indications that the sole 
incident of exposure to chemical fumes was transitory in 
nature and failed to leave residuals. Although the evidence 
submitted since the June 2002 rating decision demonstrates 
treatment and diagnoses for multiple medical problems, none 
of the records provide evidence suggesting that the veteran 
has a current disability due to exposure to chemical fumes 
during service. Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the appellant's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service).

Although the veteran has contended that he developed 
continuing respiratory problems, there is no competent 
medical evidence in support of this contention. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions. 38 C.F.R. § 3.159(a).

The Court has held that a medically untrained layperson, such 
as the veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities. 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 38 C.F.R. 
§ 3.159.

The additional evidence received is not "material" since it 
does not relate to an unestablished fact necessary to 
substantiate the claim, specifically that the veteran's 
claimed residuals were caused by his one-time exposure to 
chemical fumes during service, and does not raise a 
reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for residuals, exposure to chemical fumes, 
including acute pharyngitis is not reopened. 




ORDER

New and material evidence has not been submitted and the 
application to reopen the claim for entitlement to service 
connection for residuals, exposure to chemical fumes, 
including acute pharyngitis is denied.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


